DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 10/13/2020.
Claims 3 and 18-19 have been canceled.
Claims 1 and 20 have been amended.
Claims 1-2, 4-17 and 20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

Response to Arguments
Applicant’s arguments on pages 7-8 of the Remarks (i.e., “determining one or more random sampling points on the sensor signal with a randomization algorithm” and “the one or more sampling points of the sensor signal are randomly selected by the randomization algorithm”) with respect to claims 1-2, 4-17 and 20 have been considered but are moot.  Examiner now uses Best in addition to KAO to teach the disputed limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US 20150117646) (hereinafter Best) in view of KAO et al. (US 20130202108) (hereinafter KAO).

Regarding claim 1, Best discloses a method of useful for generating a symmetric key comprising: with a processor of a mobile device, obtaining a sensor signal from a sensor (Best: paragraphs 0008, 0010, 0022 and 0047, “The sensor data, particularly when provided with filtering and combined with sensor data from other sensors, facilitates strong entropy and is therefore well suited for seeding a PRNG to generate numeric values that are suitable for use in encryption key generation”); extracting a sensor signal value at one or more sampling points (Best: see figure 3, item 310; and paragraphs 0034-0036, “potential sources for entropy data are extensive and data from any number of sensors may be combined to create strong entropy. Data from multiple sensors may be segregated or combined in any manner as is desirable so as to be used in accordance with the invention to provide strong entropy data allowing for highly secure cryptographic operations on the mobile communications device”… “Each of the data sets is filtered to remove insufficiently random data so as to provide a corresponding one of multiple sets of random source data”), 

    PNG
    media_image1.png
    877
    541
    media_image1.png
    Greyscale
and wherein the one or more sampling points of the sensor signal are randomly selected (Best: see figure 3, item 315; and paragraphs 0009, 0024, 0035, 0041 and 0047, “The filtered data sets are combined to produce aggregate data, hereinafter referred to as entropy data, which is unpredictably random enough to support cryptographic operations that are sufficiently secure for the applications to which they are applied”); and generating the symmetric key from a sampled sensor signal value (Best: paragraphs 0022, 0034-0035 and 0045-0047, “The sensor data, particularly when provided with filtering and combined with sensor data from other sensors, facilitates strong entropy and is therefore well suited for seeding a PRNG to generate numeric values that are suitable for use in encryption key generation”); and encrypting an electronic message generated with the mobile device with the symmetric key (Best: see Abstract; and paragraphs 0023 and 0044-0046, “Entropy data may thereafter be retrieved from the entropy pool and used to perform a cryptographic operation (Step 335). Such a cryptographic operation may facilitate encryption of a data transmission which may include, for example, voice or text data resulting from a phone call, SMS, email message, and the like”).
Best does not explicitly disclose the following limitations which are disclosed by KAO, determining one or more random sampling points on the sensor signal with a randomization algorithm (KAO: see figure 9; and paragraphs 0033 and 0034, “the events e.sub.1.about.e.sub.8 are triggered during the time points t.sub.1.about.t.sub.7 according to the Table 1. The random seed (b.sub.0b.sub.7:01000100) 98 is generated according to the operation in Table 1 and an initial reference bit (b.sub.IRB=0) 91.”,… “wherein x.sub.i is a value of the ith sampling point among the n data sampling points. The event represents the trigger conditions of triggering the event. In this embodiment, in order to extract features of the motion sensing signal from the motion sensing signal record 52, the slope variation of the sensing value data can be used to be the event feature. For example, the slope changes from positive to 0 (Positive.fwdarw.0) or changes from negative to 0 (Negative.fwdarw.0). The operation represents an operation performed when the feature of the motion sensing signal confirms that the trigger conditions have occurred. The result of the operation will become a part of the random seed 98” {Examiner interprets the e1, e2, e3…as the one ore random sampling points.  Furthermore, these points are generated randomly}) 
    PNG
    media_image2.png
    802
    515
    media_image2.png
    Greyscale
; and the extracted sensor signal value are selected by the randomization algorithm (KAO: paragraphs 0033-0034 and 0040, “The random seed (b.sub.0b.sub.7:01000100) 98 is generated according to the operation in Table 1”).  Best and KAO are analogous art because they are from the same field of endeavor, data protection. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Best and KAO before him or her, to modify the system of Best to include the sensor signal value extracted from the one or 

Regarding claim 20, claim 20 discloses a system claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.

Regarding claim 2, Best as modified discloses wherein the sensor is a mobile-device sensor (Best: paragraphs 0023-0024 and 0044-0045, “Mobile device 100 comprises a hardware sensor 105, a computing platform 110, and a wireless communication component 115”).

Regarding claim 4, Best as modified discloses wherein the one or more sampling points are specified based on a type of sensor (Best: paragraphs 0024 and 0044-0045, “Selection of such sensors will be based on the ability of such sensors at the time to produce data that is unpredictably random enough to provide levels of entropy sufficient for the needs of the application at hand”).

Regarding claim 5, Best as modified discloses wherein the one or more sampling points are set at a specified vertical sample rate of the sensor signal or a specified horizontal sample rate of the sensor signal (KAO: paragraphs 0028 and 

Regarding claim 6, Best as modified discloses wherein the one or more sampling points are set at a specified range at the beginning of the sensor signal (Best: paragraphs 0024, 0036 and 0044-0045, “Selection of such sensors will be based on the ability of such sensors at the time to produce data that is unpredictably random enough to provide levels of entropy sufficient for the needs of the application at hand”).

Regarding claim 7, Best as modified discloses wherein the sensor comprises a specified sample of microphone data from the mobile device (Best: paragraph 0024, “Such sensors are used to obtain and provide location information, determine the orientation of the device, determine and adjust the brightness of a screen, determine and adjust sound recording levels, obtain and interpret tactile input by the user, identify and remove noise from camera and video images, and so forth. Therefore, hardware sensor 105 may comprise any of a number of different types of sensors such as, for example, an accelerometer, gyroscope, electronic compass, Global Positioning System (GPS) receiver, barometer, thermometer, proximity sensor, ambient light sensor, audio sensor, and so forth. Selection of such sensors will be based on the ability of such sensors at the time to produce data that is unpredictably random enough to provide levels of entropy sufficient for the needs of the application at hand”).

Regarding claim 8, Best as modified discloses wherein the sensor comprises a specified sample of digital camera data from the mobile device (Best: paragraph 0024, “Such sensors are used to obtain and provide location information, determine the orientation of the device, determine and adjust the brightness of a screen, determine and adjust sound recording levels, obtain and interpret tactile input by the user, identify and remove noise from camera and video images, and so forth”).

Regarding claim 9, Best as modified discloses wherein the sensor comprises a global positioning system (GPS)-related data from the mobile device (Best: paragraph 0024, “Such sensors are used to obtain and provide location information, determine the orientation of the device, …, Global Positioning System (GPS) receiver, barometer, thermometer, proximity sensor, ambient light sensor, audio sensor, and so forth. Selection of such sensors will be based on the ability of such sensors at the time to produce data that is unpredictably random enough to provide levels of entropy sufficient for the needs of the application at hand”)).

Regarding claim 11, Best as modified discloses wherein the sensor comprises a specified sample of accelerometer data from the mobile device (Best: paragraph 0041, “For example, data from an inertial measurement sensor such as an accelerometer or gyroscope may be combined with data from an ambient light sensor”).

Regarding claim 12, Best as modified discloses wherein the sensor comprises a specified sample of digital compass data from the mobile device (Best: paragraph 0024, “hardware sensor 105 may comprise any of a number of different types of sensors such as, for example, an accelerometer, gyroscope, electronic compass, Global Positioning System (GPS) receiver, barometer”).

Regarding claim 13, Best as modified discloses wherein the sensor comprises a specified sample of gyroscope data from the mobile device (Best: paragraph 0041, “For example, data from an inertial measurement sensor such as an accelerometer or gyroscope may be combined with data from an ambient light sensor”).

Regarding claim 14, Best as modified discloses wherein the sensor comprises a specified sample of Wi-Fi data from the mobile device (Best: paragraph 0024, “hardware sensor 105 may comprise any of a number of different types of sensors such as, for example, an accelerometer, gyroscope, electronic compass, Global Positioning System (GPS) receiver, barometer, thermometer, proximity sensor”…).

Regarding claim 16, Best as modified discloses wherein a randomization algorithm is utilized to determine one or more random sampling points (Best: paragraphs 0023-0024 and 0044-0045, “Selection of such sensors will be based on the ability of such sensors at the time to produce data that is unpredictably random enough to provide levels of entropy sufficient for the needs of the application at hand”).

Regarding claim 17, Best as modified discloses one or more random sampling points on said signal are determined from a specified vertical sample interval of the sensor (KAO: paragraphs 0028, 0034 and 0043, “The X-axis accelerometer 31, the Y-axis accelerometer 32 and the Z-axis accelerometer 33 are configured to measure an X-axis acceleration, a Y-axis acceleration and a Z-axis acceleration of the device 10 for generation of a secret key along the X-axis 41, the Y-axis 42, and the Z-axis 43 in the three-dimensional Cartesian coordinates, respectively. The pitch gyroscope 34, the roll gyroscope 35 and the yaw gyroscope 36 are configured to measure a pitch angular velocity, a roll angular velocity, and a yaw angular velocity of the device 10 for generation of a secret key along the X-axis 41, the Y-axis 42 and the Z-axis in the three-dimensional Cartesian coordinates”).  The same motivation to modify Best in view of KAO, as applied in claim 1 above, applies here.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Best in view of KAO, and further in view of Syed (US 20030083977) (hereinafter Syed).

Regarding claim 10, Best in view of KAO does not disclose the following limitation which is disclosed by Syed, wherein the GPS-related data comprises a GPS signal time stamp (Syed: paragraphs 00636 and 0065, “The exchanged system information 820 includes global positioning system ( GPS) time stamp information and station FCC identifier and random numbers”).  Best in view of KAO and Syed are .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Best in view of KAO, and further in view of Pauker et al. (US 7412059) (hereinafter Pauker).

Regarding claim 15, Best in view of KAO does not disclose the following limitation which is disclosed by Pauker, wherein the symmetric key comprises a message key (Pauker: column 5 lines 5-18, “the message key (e.g., the symmetric message key) may be combined with policy information that dictates the conditions”).  Best in view of KAO and Pauker are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Best in view of KAO and Pauker before him or her, to modify the system of Best in view of KAO to include the message key of Pauker.  The suggestion/motivation for doing so would have been to allow users to communicate securely over communications networks such as the Internet (Pauker: column 2 lines 4-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431